DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, and 8-21 are pending in this office action.

Response to Arguments
Applicant’s argument filed on August 20th, 2021, with respect to claims 1-5, and 8-21 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims 1-5, and 8-21 are allowed over the prior art of record.
 Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2014/0372346 issued to Philipps et al. (hereinafter as "Philipps") in view of U.S Patent Application Publication 2013/0173547 issued to Cline et al. (hereinafter as "Cline") in further view of U.S Patent Application Publication 2012/0265726 issued to Padmanabhan et al. (hereinafter in “Padmanabhan”) does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:

the mapped previously-identified fields and previously-identified tables of the known source data model fields and tables of a of the destination systemknown source data model and the known source data model and the destination data model based on previous migration activity between a second source system and a second destination system identified from one or more system logs of the second source system and/or the second destination system, and the processor omits non-relevant information within the one or more systems logs from the previous migration activity

With regards to the above limitation, U.S Patent Application Publication 2014/0372346 issued to Philipps et al. (hereinafter as "Philipps") teaches an apparatus that performs data analytic that uses machine learning by extracting data from one or more structured data sources and then loading the data into an unstructured data set and then assembling an unstructured data set into multiple versions of the organized data set by generating a machine learning to ensemble each version of the multiple versions of the organized data set and then determine which machine learning would have the highest predictive performance. Philipps is the closest prior art to teach identifying a source data model of the source system and a destination data model of The data intelligence module 102 may be configured to identify one or more data sources 104 (e.g., an automated scan, based on user input, or the like) and to extract data 110 from the identified data sources 104…load the data 110 in an unstructured format and automatically determine relationships between the data 110 (e.g., “load” the data 110). The data intelligence module 102 may use machine learning, as described below, to identify relationships between data in an unstructured format, assemble the data into a structured format….evaluate the predictive performance of the machine learning functions (e.g., “learn” from the data 110)”. Philipps also indicates the machine learning model identifying the different naming conventions based on previous patterns as indicated on [0041], “the data intelligence module 102 may provide, access, or otherwise use predictive analytics. Predictive analytics is the study of past performance, or patterns, found in historical and transactional data to identify behavior and trends in unknown future events” and [0075], “The unsupervised learning module 208 may determine that a person and a zip code in one table and a customer number and zip code in another table, belong together and thus join these instances or rows together and provide a confidence metric behind the join”. Philipps further specify generating the sequence of the operations for each migrating data from the source to the destination system. Philipps does not explicitly teach the novelty and combination of “predicting, via machine learning model, a mapping between the mapped previously-identified fields and previously-identified tables of the known source data model and fields and tables of a destination data model of the destination system, wherein the known source data 

The novelty of the invention improve by analyzing the gathered data migration activity by identifying relevant data entities from an observed computer system and reviewing previous analysis and then using dictionary and ontology to determine semantic meaning of the data entity of the field name and observe each data migration activity by potentially identifying received log activities and determine the correlation between the data entities of the source system and the data entities of the destination system and verifying failed data operations identified in a data migration model and then utilizing machine learning to generate a data migration model to determine which logs should be omitted from the monitoring of the system log activity by checking log identifiers associated to the source and destination log activity to exclude based on the log filter would help improve the accuracy in analyzing log activities. 

Also with regards to the above limitation, U.S Patent Application Publication 2013/0173547 issued to Cline et al. (hereinafter as "Cline") teaches ensuring that the source database has the correct version information before performing a migration to 

The novelty of the invention improve by analyzing the gathered data migration activity by identifying relevant data entities from an observed computer system and reviewing previous analysis and then using dictionary and ontology to determine semantic meaning of the data entity of the field name and observe each data migration activity by potentially identifying received log activities and determine the correlation 

Finally, with regards to the above limitation, U.S Patent Application Publication 2012/0265726 issued to Padmanabhan et al. (hereinafter as “Padmanabhan”) teaches improving migration and validating data accordingly by analyzing the source database environment and target database environment to produce configuration data in generating a mapping for converting the table of the source database of the source database environment to the target database environment based on the compliant mapping. Padmanabhan is the closest prior art to teach generating a source code for performing the sequence of operating the transfer data from the source system to the destination system by utilizing a query command to access a SQL database in the source environment and then building a query for the currently specified table and initiating the migration between the source environment and the target environment using Unix pipes. Padmanabhan does not explicitly teach the novelty and combination of “predicting, via machine learning model, a mapping between the mapped previously-identified fields and previously-identified tables of the known source data model and fields and tables of a destination data model of the destination system, wherein the known source data model and the destination data model have different naming 

The novelty of the invention improve by analyzing the gathered data migration activity by identifying relevant data entities from an observed computer system and reviewing previous analysis and then using dictionary and ontology to determine semantic meaning of the data entity of the field name and observe each data migration activity by potentially identifying received log activities and determine the correlation between the data entities of the source system and the data entities of the destination system and verifying failed data operations identified in a data migration model and then utilizing machine learning to generate a data migration model to determine which logs should be omitted from the monitoring of the system log activity by checking log identifiers associated to the source and destination log activity to exclude based on the log filter would help improve the accuracy in analyzing log activities. 

A further search was conducted for the claims in the instant application, the closest prior art of record found were U.S Patent Application Publication 2007/0299975 issued to Daschakowsky et al. (hereinafter as “Daschakowsky”) in view of U.S Patent 8,688,632 issued to Yosuke Niki (hereinafter as “Niki”). 


The novelty of the invention improve by analyzing the gathered data migration activity by identifying relevant data entities from an observed computer system and reviewing previous analysis and then using dictionary and ontology to determine semantic meaning of the data entity of the field name and observe each data migration activity by potentially identifying received log activities and determine the correlation between the data entities of the source system and the data entities of the destination system and verifying failed data operations identified in a data migration model and then utilizing machine learning to generate a data migration model to determine which logs should be omitted from the monitoring of the system log activity by checking log identifiers associated to the source and destination log activity to exclude based on the log filter would help improve the accuracy in analyzing log activities. 

Niki teaches storing a file in first storage apparatus and then performing file storage and stubbing by storing the metadata of data in a file and storing in the first storage apparatus and allows the system to recall to write the entity data from the second storage apparatus back to the first storage apparatus by perform a remote copying of replicating the metadata in the file replicated from the first storage apparatus to the other storage apparatus and reviewing accordingly. Niki indicates allowing the 

    PNG
    media_image1.png
    608
    524
    media_image1.png
    Greyscale

Niki is the closest prior art to teach migrating data and determining a failure to help resolve a difference to prevent a failure, however Niki does not explicitly teach determining the execution of one or more machine learning and natural language processing mode in which determines a mapping fields and tables of the source system and previously- identified fields and previously-identified tables of a known source data model and identifying system logs from the source system and destination system by omitting non-relevant information from the previous migration activity and generating a sequence of operation for migrating the fields and tables of the source system based on the predicted mapping of the previously identified fields and previously identified tables for the known source and destination models. 

The novelty of the invention improve by analyzing the gathered data migration activity by identifying relevant data entities from an observed computer system and 
	
Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 11, and 20 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2-5, 8-10, 12-19, and 21 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
11/22/2021
/ANDREW N HO/Examiner
Art Unit 2162       

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162